DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-43 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treatment of subjects having hematologic malignancies expressing CD19 under particular dosage regimens comprising the administration of CAR T cells targeting CD19, wherein the particular dosage regimen requires that a consecutive dose of cells is administered to the subject at between 14 and less than about 28 days after admisntration of the first dose, wherein the first dose of CAR T cells comprised no more than about 1 X 106 anti-CD19 CAR T cells /kg body weight of the subject, no more than 1 X 108 anti-CD19 CAR T cells total, or no more than 1 X 108 anti-CD19 CAR T cells/m2 of the subject,  does not reasonably provide enablement for method of treatment of subjects having hematologic malignancies expressing CD19 wherein a consecutive dose of anti-CD19 CAR T cells is administered to the subject between 14 and less than about 28 days wherein the first dose of CAR T cells is not limited to no more than about 1 X 106 anti-CD19 CAR T cells /kg body weight of the subject, no more than 1 X 108 anti-CD19 CAR T cells total, or no more than 1 X 108 anti-CD19 CAR T cells/m2 of the subject;  or a method of treating any .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 1, and 34 require that the subject to be treated has been administered a first dose of CAR T cells comprising: 
no more than about 1 X 106/kg of CAR expressing cells, 
no more than about  1 X 108 of CAR expressing cells, and/or
no more than about  1 X 108/m2 of the CAR expressing cells, and
a consecutive dose of cells is administered between 14 and 27 days after the administration if the first dose of cells, wherein the CAR of the consecutive dose comprises an antigen-binding domain that binds to an antigen  expressed by a cell or tissue of the disease or condition or associated with the disease or condition and an intracellular domain comprising an ITAM and a T cell costimulatory signaling domain.  Claims 1, 31, and 40 do not limit the disease or condition, or the antigen recognized by the CAR T cells. 
Claims 26 and 27 are limited to leukemia, lymphoma, ALL or NHL.
 Claim 36 states that the disease or condition is a generic cancer or leukemia or lymphoma but do not suffice to narrow the scope of the CAR T cells to anti-CD19 CART T cells.
The specification teaches that an administration of an initial low dose of CAR T cells directed to CD19 antigen to patients with CD19 positive  B-cell ALL did not provoke severe neurotoxicity or severe CRS even in patients with morphological disease (Figures 1B and 1C). The specification teaches that the “low dose” was less than about 3.5 X 106 cells/kg body weight of patient (paragraph [0501]).  The specification teaches that in order to minimize toxicity and 6 cells/kg patient weight and that within 14 and 28 days after administration of the first dose, the patients were administered a second higher dose of the CAR-T cells (paragraph [0511] and [0514]).  The specification provides no guidance or specific teaching regarding the administration of CAR-T cells targeting other antigens in hematological malignancies or targeting other antigens in solid tumors.
Thus, it appears that the reduction of morphological disease to minimal residual disease or molecular disease by a single low dose of anti-CD19 CAR-T cells, and the persistence of this low disease state for up to 28 days is critical for the ability of the patient to tolerate the second infusion of anti-CD19 CAR-T cells.
Gilham et al (Trends in Molecular Medicine, 2012, Vol. 18, pp. 377-384, reference of the IDS filed 4/03/2020) teach that the general success of studies targeting B cell leukemia by anti-CD19 CAR-T cells may reflect both the nature of the chosen target and the physiological compartment of the targeted malignant cells (page 378, line 13 under the heading “Success of current trials: choice of tumor antigen versus improved CAR-T cell therapy” to page 379, first column, line 1).  Gilham et al teach that the CD19 antigen is expressed not only on tumor cells but on antigen presenting B cells and that these antigen presenting B cells can provide further costimulatory ligands to boost the activity of the administered CAR-T cells (page 379, first column, lines 1-4).  Gilham et al teach that the targeted leukemia cells primarily residue in the same physiological compartment that the CAR-T cells will inhabit (page 379, first column, lines 
Gilham et al teach that the majority of solid tumors are not ideal targets for CAR-T cell therapy and that the choice of tumor antigen is critical  is addition to achieving long-term persistence of CAR-T cells as well as efficient trafficking of sufficient numbers of CAR-T cells from the peripheral blood into the tumor tissue, and the functional response of the CAR-T cells against tumor cells within a strongly immuno-repressive environment (page 379, first column, line 15 to second column, line 4).  Gilham et al teach whether the second generation CAR T cell together with more recent methods of T cell manufacture  and clinical protocol designs will be equally effective against solid tumors as hematopoietic andi-CD19 malignancies is a primary question (page 379, second column, lines 4-8).  It is noted that the instant amended claims require a T cell co-stimulatory signaling domain consistent with the “Second generation signaling domain” in Figure 1 of Gilham et al.  Gilham et al teach that CAR-T cell structure includes CD3ζ intracellular signaling domain (Figure 1).  Lanier (Trends in Cell biology, 2006, Vol. 16, pp. 388-390, see Figure 1, reference of the IDS filed 4/03/2020) provides evidence that CD3ζ comprises an ITAM motif. Based on this, it is construed that the instant claims require the second generation CAR-T cells.  Gilham et al teach that the major issues for patient therapy remain potentially toxic preconditioning, T cell dosing and post-transfer cytokine support regiments (page 382, second column, lines 1-4). 
Claims 1-25 and 28-42 are method claims broadly drawn to require a subject with a “disease or condition” Claim 36 emcompasses treatment of generic “cancers”. Newick et al (Molecular Therapy-Oncolytics, 2016, Vol. 3, 16006, 7 pages, reference of the IDS filed 4/3/2020) teach that specific  target antigens on solid tumors suitable for CAR-T cell therapy have been difficult to identify (page 1/7, lines 4-7 under the heading of “Antigen Specificity and Heterogeneity”).  Newick et al teach that the avidity of the CAR-T scFv to tumor associated antigen is also important in order to avoid tumor escape  (page 2/7, first column, lines 6-8).  Bonifant et al (Molecular Therapy-Oncolytics, 2016, Vol. 3, 16011, 7 pages, reference of the IS filed 4/3/2020) teach that although the majority of CART recognize antigen through scFv derived from mAb with an established safety record, for some antigen-binding agents required 
The specification provides no guidance for the selection of scFv for targeting solid tumors, no guidance for the size of initial lower dose of CAR-T cells targeting solid tumors such that the subjects receiving the first initial low dose should experience disease regression such that most patients will have only minimal disease after the first dose without severe neurotoxicity.  The specification provides no guidance for the selection of scFv for targeting hematological malignancies including leukemia and lymphoma beyond that of a scFv binding to CD19 in order  that the subjects receiving the first initial low dose should experience disease regression such that most patients will have only minimal disease after the first dose without severe neurotoxicity.  The specification fails to provide objective evidence that a minimal disease status for patients with solid tumors will be preserved through 14 to 28 days after the first initial dose with the CAR-T binding to an undisclosed antigen such that the consecutive dose administered between 14 and 28 days will not evoke severe neurotoxicity at this point.  The specification fails to provide objective evidence that the minimal disease status for patients with hematological malignancies, leukemia and lymphoma tumors treated with a  will be preserved through 14 to 28 days after the first initial dose with the CAR-T binding to an undisclosed antigen such that the consecutive dose administered between 14 and 28 days will not evoke severe neurotoxicity at this point.

It would not be expected that the disease regression to minimal disease level experienced by most subjects with CD19 positive malignant cells in response to anti-CD19 CAR-T cells would be attained by the same number of CAR-T cells targeting a solid tumor, or that a single dose of CAR-T cells that can be tolerated by a patient with a solid tumor would be effective at all in evoking a minimal disease level for the majority of patients treated and that the minimal disease level would be preserved through days 14 to 28 after the dose such that a second dose of CAR-T cells targeting the solid tumor can be administered without evoking severe neurotoxicity.

It would not be expected that the disease regression to minimal disease level experienced by most subjects with malignant hematopoietic, leukemia or lymphoma cells in response to CAR-T cells targeting a non-CD19 antigen on the malignant cells would be attained by the same number of anti-CD19 CAR-T cells targeting a CD19 on the malignant cells, or that a single dose of non-CD19 CAR-T cells that can be tolerated by a patient with a hematopoietic tumor or cancer would be effective at  evoking a minimal disease level for the majority of patients treated and that the minimal disease level would be preserved through days 14 to 28 after the dose such that a second dose of CAR-T cells targeting the solid tumor can be administered without evoking severe neurotoxicity.
This lack of nexus between the treatment of CD19 positive hematological malignancies by anti-CD19 CAR-T cells and the treatment of hematological malignancies by non-CD19 CAR-T cells is based on the teachings in the art which single out CD19 targeting of hematological malignancies as having the advantage of being a target antigen consistently expressed on malignant cells and on some B cells which are essentially dispensable in light of supportive treatment as taught by Gilman et al.  Thus the target CD19 antigen is tumor associated but the presence of CD19 on the normal B cell subset does not result in a dose-limiting toxicity.
Given the lack of teachings in the specification addressing these issues, and lack of objective evidence that a state of minimal disease burden can be attained and preserved for 14-28 days after the infusion of CAR-T cells in any population of patients having a solid tumor after receiving a single dose of CAR-T cells that can be tolerated by the majority of patients  and lack of objective evidence that a state of minimal disease burden can be attained and preserved for 14-28 days after the infusion of non-CD19 CAR-T cells in any population of patients having a hematological malignancy, leukemia or lymphoma, after receiving a single dose of non-CD19 CAR-T cells that can be tolerated by the majority of patients  one of skill in the art would be .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. 2012/0148552).
Claim 43 is drawn to an article of manufacture comprising a plurality of sealable containers  each individually comprising a unit dose of cells expressing a CAR for administration to a subject, said unit dose comprising about 1 X 108 of the cells, no more than about 1 X 108 of the cells, about 5 X 107 of the cells and no more than about 5 X 107 of the cells; packaging material and a package insert comprising instructions for administering a plurality of said unit doses to the subject by carrying out a first admisntration delivering one of said unit doses to the subject and a consecutive admisntration comprising administering on or a plurality of said unit doses to the subject. 
Jensen teaches  the admisntration of a Il13-CD28-41BBζ expressing T cells for the treatment of patients with glioma (paragraph [0096]), wherein a patient is administered on day zero, about 107 cells followed by about 5 X 107 cells on day 3 to a target dose of 108 cells on Day 5 for cycle 1 of therapy (paragraph [0105]). Jensen teaches that the overall safety  profile of the adoptive transfer therapy was deemed acceptable (paragraph [0109]).
It would have been prima facie obvious before the effective filing date to package the doses of 107 cells, 5 X 107 cells and 108 cells of the Il13-CD28-41BBζ expressing T cells in sealable containers for admisntration of multiple cycles to a subject with glioma and include 7 cells on day 0, 5 X 107 cells on day 3  and 108 cells on day 5 for a single cycle.  One of skill in the art would have been motivated to do so for the convenience of treating multiple patients with glioma by carrying out the method taught by Jensen.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No.10,507,219.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the instant claims to the extent that the cell  expressing the CAR bind to CD19 and to the extent that the treatment is of patients with a CD19 expressing hematologic malignancy.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643